DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-3, 5-15, 17, and 19-23, are presented for examination. Applicant filed a response to a non-final Office action on 02/23/2022 amending claims 1-3, 5-8, 10, 12-15, 17, and 19; canceling claims 4, 16, and 18; and adding new claims 21-23. In light of Applicant’s amendments, Examiner has withdrawn the previous objections, § 101 rejection, and Prior Art rejections. Examiner has, however, established new § 101 and Prior Art rejections for claims 1-3, 5-15, 17, and 19-23, in instant Office action. Since the new § 101 and Prior Art rejections were necessitated by Applicant’s amendment of the claims, the instant rejection of claims 1-3, 5-15, 17, and 19-23, is FINAL rejection of the claims.   

Response to Arguments


§ 101 rejection: Applicant has amended independent claims 1, 10, and 17. The newly amended claims do not, however, render instant claims patent eligible under § 101. Thus, Examiner has established a new § 101 rejection for claims  1-3, 5-15, 17, and 19-23.    

Prior Art Rejection: Examiner has carefully considered Applicant’s arguments directed to the previous prior art rejection, but they are moot in view of new § 103 rejection necessitated by Applicant amendment of the independent claims 1, 10, and 17.    

Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-15, 17, and 19-23, are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







Alice/Mayo Test: The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-3, 5-9, and 21, is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 10-15 is a system, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 17, 19-20, and 22-23, is a computer-readable storage medium, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-3, 5-15, 17, and 19-23, are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-3, 5-15, 17, and 19-23, however, recite an abstract idea of modifying the processing of transactions when two or more transactions cannot be processed as a single action. The creation of modifying the processing of transactions when two or more transactions cannot be processed as a single action, as recited in the independent claims 1, 10, and 17, belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 10, and 17, which set forth or describe the recited abstract idea, are: “determining whether the first transaction and the second transaction can be processed with a single user action based on analyzing first requirements for the first transaction method and second requirements for the second transaction method” (claim 1), “responsive to determining that the first transaction and the second transaction can be processed with the single user action, processing the first transaction and the second transaction” (claim 1), “responsive to determining that the first transaction and the second transaction cannot be processed with the in a single user action, executing an alternative process” (claim 1), “analyze dependencies between the first set of transactions with the first transaction method and a first requirement, and analyzing dependencies between the second set of transactions with the second transaction method and a second requirement” (claim 10), “determine whether the first transaction method for the first set of transactions and the second transaction method for the second set of transactions can be processed in a single user authorization session based on analyzing first requirements for the first transaction method and second requirements for the second transaction method” (claim 10), “responsive to determining that the first transaction method and the second transaction method fulfill the first requirement and the second requirement within the single user authorization session, executing the first transaction method and the second transaction method” (claim 10), “responsive to determining that the first transaction method and the second transaction method cause a conflict with the first requirement or the second requirement within the single user authorization session, executing an option to perform a modification action” (claim 10), “determining whether the first set of items and the second set  of items can be processed in a single user action based on analyzing first requirements for the first transaction method and second requirements for the second transaction method” (claim 17), “responsive to determining that the first set of items and the second set of items can be processed in the single user action, processing the first set of items and the second set of items” (claim 17), and “responsive to determining that the first set of items and the second set of items cannot be processed in the single user action, executing a process to modify the first set of items or the second set of items” (claim 17) steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 10 and 17 recite additional elements: “one or more processors” (claim 10), “a computer-readable storage medium having computer-executable instructions stored thereupon” (claim 10), “a computer-readable storage medium having computer-executable instructions stored thereupon” (claim 17), and “a processor of a computing device” (claim 17). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, “receiving data indicative of a first transaction to be processed according to a first transaction method” (claim 1), “receiving data indicative of a second transaction to be processed according to a second transaction method that is different than the first transaction method” (claim 1), “receiving data indicative of a user session for processing both the first transaction and the second transaction” (claim 1), “receive data indicative of a first set of transactions associated with a first source to be processed according to a first transaction method associated with a first requirement, the first requirement specifying that the first set of transactions can be processed as separate transactions” (claim 10), “receive data indicative of a second set of transactions associated with a second source to be processed according to a second transaction method that is different than the first transaction method associated with a second requirement, the second requirement specifying that the second set of transactions must be processed as a single transaction” (claim 10), “receive data indicative of a user session for processing both the first set of transactions and the second set of transactions” (claim 10), “receiving data indicative of a first set of items to be processed according to a first transaction method” (claim 17), “receiving data indicative of a second set of items to be processed according to a second transaction method that is different than the first transaction method” (claim 17), and “receive data indicative of a user session for processing both the first set of items and the second set of items” (claim 17), limitations recite insignificant extra solution activity (for example, data gathering). These additional elements/limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional elements/limitations of independent claims 1, 10, and 17, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 10, and 17, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	





Step 2B of the Test: The additional elements/limitations of independent claims 1, 10, and 17, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0068] FIGURE 5 is a diagram illustrating aspects of a routine 500 for implementing some of the techniques disclosed herein. It should be understood by those of ordinary skill in the art that the operations of the methods disclosed herein are not necessarily presented in any particular order and that performance of some or all of the operations in an alternative order(s) is possible and is contemplated. The operations have been presented in the demonstrated order for ease of description and illustration. Operations may be added, omitted, performed together, and/or performed simultaneously, without departing from the scope of the appended claims. [0069] It should also be understood that the illustrated methods can end at any time and need not be performed in their entireties. Some or all operations of the methods, and/or substantially equivalent operations, can be performed by execution of computer-readable instructions included on a computer-storage media, as defined herein. The term "computer-readable instructions," and variants thereof, as used in the description and claims, is used expansively herein to include routines, applications, application modules, program modules, programs, components, data structures, algorithms, and the like. Computer-readable instructions can be implemented on various system configurations, including single-processor or multiprocessor systems, minicomputers, mainframe computers, personal computers, hand-held computing devices, microprocessor-based, programmable consumer electronics, combinations thereof, and the like. Although the example routine described below is operating on a computing device, it can be appreciated that this routine can be performed on any computing system which may include a number of computers working in concert to perform the operations disclosed herein.

[0087] The mass storage device 712 is connected to the CPU 702 through a mass storage controller (not shown) connected to the bus 77. The mass storage device 712 and its associated computer-readable media provide non-volatile storage for the computer architecture 700. AlthoughNewport IP, LLC 24 Docket: IP-P3530US1 the description of computer-readable media contained herein refers to a mass storage device, such as a solid-state drive, a hard disk or optical drive, it should be appreciated by those skilled in the art that computer-readable media can be any available computer storage media or communication media that can be accessed by the computer architecture 700.

This is a description of general-purpose computer. Further, the “receiving” limitations amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional “receiving” steps were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 10, and 17, receive or transmit data over a network in a merely generic manner. The courts have recognized receiving and sending data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements/limitations of independent claims 1, 10, and 17, are well-understood, routine, and conventional. Further, taken as combination, the additional elements/limitations add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 10, and 17, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-3, 5-9, and 21, depend on independent claim 1; dependent claims 11-15 depend on independent claim 10; and dependent claims 19-20 and 22-23 depend on independent claim 17. The elements in dependent claims  2-3, 5-9, 11-15, and 19-23, which set forth or describe the abstract idea, are: “the alternative process is to process the first transaction and the second transaction separately” (claim 2 – further limiting the abstract idea), “generating a notification that the first transaction and the second transaction cannot be processed in a single action; and providing one or more options for modifying the first transaction and the second transaction  or the first transaction method and the second transaction method” (claim 3 – further limiting the abstract idea), “the analyzing comprises generating a data structure that maps the first transaction and the second transaction and the first transaction method and the second transaction method based on the first requirements for the first transaction method and the second requirements for the second transaction method” (claim 5 – further limiting the abstract idea), “determining an ordered set of processes operable to process the first transaction and the second transaction in the single user action or as separate user actions” (claim 6 – further limiting the abstract idea), “the first requirements for the first transaction method and the second requirements for the second transaction method are received as settings data that are represented in a language-independent format” (claim 7 – further limiting the abstract idea), “the language- independent format is java script object notation (JSON)” (claim 8 – further limiting the abstract idea), “the data is input via an application programming interface (API) configured to receive the data and return results of one or more actions to a requesting process” (claim 9 – further limiting the abstract idea), “generating a hierarchical data structure that maps dependencies between the first set of transactions with the first transaction method and the first requirement, and maps dependencies between the second set of transactions with the second transaction method and the second requirement” (claim 11 – further limiting the abstract idea), “analyzing the hierarchical data structure to determine whether an ordered set of operations fulfill the first requirement and the second requirement by use of the first transaction method for the first set of transactions and the second transaction method for the second set of transactions in the single user authorization session” (claim 12 – further limiting the abstract idea), “the modification action comprises: generating a notification that the first set of transactions and the second set of transactions could not be fulfilled in the single user authorization session; and  providing one or more recommended options for modifying the first set of transactions and the second set of transactions or the first transaction method and the second transaction method” (claim 13 – further limiting the abstract idea), “the modification action comprises: generating a notification that the first set of transactions and the second set of transactions could not be fulfilled in the single user authorization session; selecting a subset of the first set of transactions and the second set of transactions based on one or more policies; and processing the selected subset of the first set of transactions and the second set of transactions” (claim 14 – further limiting the abstract idea), “the hierarchical data structure is further generated based on one or more policies defining additional requirements for the first transaction method and the second transaction method” (claim 15 – further limiting the abstract idea), “the process comprises: generating a notification that the first set of items and the second set of items cannot be processed in the single user action; and processing a subset of the first set of items and the second set of items” (claim 19 – further limiting the abstract idea), “the analyzing comprises generating a data structure that maps the first set of items and the second set of items the first transaction method and the second transaction method based on the first requirements for the first transaction method and the second requirements for the second transaction method” (claim 20 – further limiting the abstract idea), “executing the first transaction method and the second transaction method further comprises: sending a first request to process the first transaction to a first payment processor; and sending a second request to process the second transaction to a second payment processor” (claim 21 – further limiting the abstract idea), “the first set of items and the second set of items are included in a e-commerce cart” (claim 22 – further limiting the abstract idea), and “the single user action is a cart action to process payment for the e-commerce cart including the first set of items and the second set of items” (claim 23 – further limiting the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-3, 5-9, 11-15, and 19-23, do not correct the deficiencies of independent claims 1, 10, and 17, and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-3, 5-15, 17, and 19-23, are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.



Claim Rejections - 35 USC § 102













The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under § 151, or in an application for patent published or deemed published under § 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 9-10, 13-14, 17, 19, 21-23, are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Gardner (2019/0034910 A1).

As to claim 1, Gardner shows receiving data indicative of a first transaction to be processed according to a first transaction method (Gardner: page 3, ¶¶ 29-30); receiving data indicative of a second transaction to be processed according to a second transaction method that is different than the first transaction method (Gardner: page 3, ¶¶ 29-30); receiving data indicative of a user session for processing both the first transaction and the second transaction (Gardner: page 3, ¶¶ 28-30); determining whether the first transaction and the second transaction can be processed with a single user action based on analyzing first requirements for the first transaction method and second requirements for the second transaction method (Gardner: page 3, ¶¶ 29-30); responsive to determining that the first transaction and the second transaction can be processed with the single user action, processing the first transaction and the second transaction (Gardner: page 3, ¶ 30); and responsive to determining that the first transaction and the second transaction cannot be processed with the in a single user action, executing an alternative process (Gardner: page 3, ¶¶ 29-30).  

As to claim 2, Gardner shows all the elements of claim 1. Gardner also shows that the alternative process is to process the first transaction and second transaction separately (Gardner: page 3, ¶ 30).  

As to claim 3, Gardner shows all the elements of claim 1. Gardner also shows that the alternative process comprises: generating a notification that the first transaction and second transaction cannot be processed in a single action (Gardner: page 3, ¶¶ 29-30); and providing one or more options for modifying the first transaction and second transaction or the first transaction method and second transaction method (Gardner: page 3, ¶ 35).  

As to claim 9, Gardner shows all the elements of claim 1. Gardner also shows that the data is input via an application programming interface (API) configured to receive the data and return results of one or more actions to a requesting process (Gardner: page 9, ¶ 66).  

As to claim 10, Gardner shows one or more processors, and a computer-readable storage medium having computer-executable instructions stored thereupon (Gardner: Gardner: page 9, ¶ 61) which, when executed by the one or more processors, cause the one or more processors to: receive data indicative of a first set of transactions associated with a first source to be processed according to a first transaction method associated with a first requirement, the first requirement specifying that the first set of transactions can be processed as separate transactions (Gardner: page 3, ¶¶ 28-30); receive data indicative of a second set of transactions associated with a second source to be processed according to a second transaction method that is different than the first transaction method associated with a second requirement, the second requirement specifying that the second set of transactions must be processed as a single transaction (Gardner: page 3, ¶¶ 29-30); receive data indicative of a user session for processing both the first set of transactions and the second set of transactions (Gardner: page 3, ¶¶ 29-30) determine whether the first transaction method for the first set of transactions and the second transaction method for the second set of transactions can be processed in a single user authorization session based on analyzing first requirements for the first transaction method and second requirements for the second transaction method (Gardner: page 3, ¶¶ 29-30); responsive to determining that the first transaction method and the second transaction method fulfill the first requirement and the second requirement within the single user authorization session, executing the first transaction method and the second transaction method (Gardner: page 3, ¶ 30); and responsive to determining that the first transaction method and the second transaction method cause a conflict with the first requirement or the second requirement within the single user authorization session, executing an option to perform a modification action (Gardner: page 4, ¶ 35).  

As to claim 13, Gardner shows all the elements of claim 10. Gardner also shows that the modification action comprises: generating a notification that the first set of transactions and the second set of transactions could not be fulfilled in the single user authorization session (Gardner: page 3, ¶¶ 29-30); and providing one or more recommended options for modifying the first set of transactions and second set of transactions or the first transaction method and the second transaction method (Gardner: page 3, ¶ 35).  

As to claim 14, Gardner shows all the elements of claim 10. Gardner also shows that the modification action comprises: generating a notification that the first set of transactions and the second set of transactions could not be fulfilled in the single user authorization session (Gardner: page 3, ¶¶ 29-30); selecting a subset of the first set of transactions and the second sets of transactions based on one or more policies (Gardner: page 3, ¶¶ 29-30); and processing the selected subset of the first set of transactions and second set of transactions (Gardner: page 3, ¶¶ 29-30).  

As to claim 17, Gardner shows receiving data indicative of a first set of items to be processed according to a first transaction method (Gardner: page 3, ¶¶ 29-30); receiving data indicative of a second set of items to be processed according to a second transaction method that is different than the first transaction method (Gardner: page 3, ¶¶ 29-30); determining whether the first set of items and the second set  of items can be processed in a single user action based on analyzing first requirements for the first transaction method and second requirements for the second transaction method (Gardner: page 3, ¶¶ 29-30); responsive to determining that the first set of items and the second set of items can be processed in the single user action, processing the first set of items and the second set of items (Gardner: page 3, ¶ 30); and responsive to determining that the first set of items and the second set of items cannot be processed in the single user action, executing a process to modify the first set of items or the second set of items (Gardner: page 3, ¶¶ 29-30).  

As to claim 19, Gardner shows all the elements of claim 17. Gardner also shows generating a notification that the first and second sets of items cannot be processed in a single action (Gardner: page 3, ¶¶ 29-30); and processing a subset of the first and second sets of items (Gardner: page 3, ¶¶ 29-30).  

As to claim 21, Gardner shows all the elements of claim 1. Gardner also shows executing the first transaction method and the second transaction method further comprises: sending a first request to process the first transaction to a first payment processor (Gardner: page 3, ¶¶ 29-30); and sending a second request to process the second transaction to a second payment processor (Gardner: page 3, ¶¶ 29-30).  

As to claim 22, Gardner shows all the elements of claim 17. Gardner also shows that the first set of items and the second set of items are included in a e-commerce cart (Gardner: page 4, ¶ 39). 

As to claim 23, Gardner shows all the elements of claim 22. Gardner also shows that the single user action is a cart action to process payment for the e-commerce cart including the first set of items and the second set of items (Gardner: page 5, ¶ 39).



Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 5-8, 11-12, 15, and 20, are rejected under 35 U.S.C. § 103 as being unpatentable over Gardner in view of Sifter (2009/0158246 A1).

As to claim 5, Gardner shows all the elements of claim 1. Gardner does not show that the analyzing comprises generating a data structure that maps the first transaction and the second transaction and the first transaction method and the second transaction method based on the first requirements for the first transaction method and the second requirements for the transaction method. Sifter shows that the analyzing comprises generating a data structure that maps the first transaction and the second transaction and the first transaction method and the second transaction method based on the first requirements for the first transaction method and the second requirements for the transaction method (Sifter: pages 13-14, ¶¶ 255-259). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gardner by the analyzing comprising generating a data structure that maps the first transaction and the second transaction and the first transaction method and the second transaction method based on the first requirements for the first transaction method and the second requirements for the transaction method of Sifter in order to provide optimized process (Sifter: page 2, ¶ 33).

As to claim 6, Gardner shows all the elements of claim 1. Gardner does not show determining an ordered set of processes operable to process the first transaction and the second transaction in the single user action or as separate user actions. Sifter shows determining an ordered set of processes operable to process the first transaction and the second transaction in the single user action or as separate user actions (Sifter: pages 13-14, ¶¶ 255-259). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gardner by determining an ordered set of processes operable to process the first transaction and the second transaction in the single user action or as separate user actions of Sifter in order to provide optimized process (Sifter: page 2, ¶ 33). 

As to claim 7, Gardner shows all the elements of claim 1. Gardner does not show that the first requirements for the first transaction method and second requirements for the second transaction method are received as settings data that are represented in a language-independent format. Sifter shows that the first requirements for the first transaction method and second requirements for the second transaction method are received as settings data that are represented in a language-independent format (Sifter: page 3, ¶ 50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gardner by the first requirements for the first transaction method and second requirements for the second transaction method being received as settings data that are represented in a language-independent format of Sifter in order to provide optimized process (Sifter: page 2, ¶ 33).

As to claim 8, Gardner in view of Sifter shows all the elements of claim 7. Gardner does not show that the language-independent format is java script object notation (JSON). Sifter shows that the language-independent format is java script object notation (JSON) (Sifter: page 3, ¶ 50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gardner by the language-independent format being java script object notation (JSON) of Sifter in order to provide optimized process (Sifter: page 2, ¶ 33).

As to claim 11, Gardner shows all the elements of claim 10. Gardner does not show generating a hierarchical data structure that maps dependencies between the first set of transactions with the first transaction method and the first requirement, and maps dependencies between the second set of transactions with the second transaction method and the second requirement. Sifter shows generating a hierarchical data structure that maps dependencies between the first set of transactions with the first transaction method and the first requirement, and maps dependencies between the second set of transactions with the second transaction method and the second requirement (Sifter: pages 13-14, ¶¶ 255-259). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gardner by generating a hierarchical data structure that maps dependencies between the first set of transactions with the first transaction method and the first requirement, and maps dependencies between the second set of transactions with the second transaction method and the second requirement of Sifter in order to provide optimized process (Sifter: page 2, ¶ 33). 

As to claim 12, Gardner in view of Sifter shows all the elements of claim 11. Gardner does not show analyzing the hierarchical data structure to determine whether an ordered set of operations fulfill the first requirement and the second requirement by use of the first transaction method for the first set of transaction and the second transaction method for the second set of transactions in the single user authorization session. Sifter shows analyzing the hierarchical data structure to determine whether an ordered set of operations fulfill the first requirement and the second requirement by use of the first transaction method for the first set of transaction and the second transaction method for the second set of transactions in the single user authorization session (Sifter: pages 13-14, ¶¶ 255-259). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gardner by analyzing the hierarchical data structure to determine whether an ordered set of operations fulfill the first requirement and the second requirement by use of the first transaction method for the first set of transaction and the second transaction method for the second set of transactions in the single user authorization session of Sifter in order to provide optimized process (Sifter: page 2, ¶ 33).

As to claim 15, Gardner in view of Sifter shows all the elements of claim 11. Gardner does not show that the hierarchical data structure is further generated based on one or more policies defining additional requirements for the first transaction method and the second transaction method. Sifter shows that the hierarchical data structure is further generated based on one or more policies defining additional requirements for the first transaction method and the second transaction method (Sifter: pages 13-14, ¶¶ 255-259). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gardner by the hierarchical data structure is further generated based on one or more policies defining additional requirements for the first transaction method and the second transaction method of Sifter in order to provide optimized process (Sifter: page 2, ¶ 33).

As to claim 20, Gardner shows all the elements of claim 17. Gardner does not show that the analyzing comprises generating a data structure that maps the first set of items and the second set of items and the first transaction method and the second transaction method based on the first requirements for the first transaction method and the second requirements for the second transaction method. Sifter shows that the analyzing comprises generating a data structure that maps the first set of items and the second set of items and the first transaction method and the second transaction method based on the first requirements for the first transaction method and the second requirements for the second transaction method (Sifter: pages 13-14, ¶¶ 255-259). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable storage medium of Gardner by the analyzing comprising generating a data structure that maps the first set of items and the second set of items and the first transaction method and the second transaction method based on the first requirements for the first transaction method and the second requirements for the second transaction method of Sifter in order to provide optimized process (Sifter: page 2, ¶ 33).

Conclusion

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Godejohn (2011/0276475 A1) discloses: “The issuer request(s) may be for assistance with regards to transactions processed by more than a single payment processing organization, such as for a first transaction processed by Visa and for a second transaction processed by MasterCard, and may be submitted through a single interface.”


















Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691